                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    UNITED STATES OF AMERICA,

              Plaintiff,                           Case No. 18-cr-20426
                    v.                      UNITED STATES DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
            CESAR DENIS,

             Defendant.

                                    /

OPINION AND ORDER REGARDING CALCULATION OF LOSS UNDER
U.S.S.G. § 2B1.1 ET SEQ. AND DETERMINING RESTITUTION [#44][#46]

                                I. INTRODUCTION

      On June 20, 2018, Defendant Cesar Denis was charged in a one-count

Information for Conspiracy to Commit Health Care Fraud, in violation of 18

U.S.C. § 1349. ECF No. 1. On August 23, 2018, Defendant entered a guilty plea

to Count I of the Information. ECF No. 11. He also entered into a cooperation

agreement with the United States. Defendant’s continued sentencing hearing is set

for May 24, 2021.

                 II. FACTUAL AND PROCEDURAL BACKGROUND

      On August 23, 2018, Defendant entered a guilty plea pursuant to Federal

Rule of Criminal Procedure 11(c)(1)(C). ECF No. 11. The factual basis for

Defendant’s guilty plea included:

                                        1
Beginning in or around November 2013 and continuing through in or
around April 2016, in the Eastern District of Michigan, Defendant
Cesar Denis willfully conspired with others to commit health care
fraud, in violation of 18 U.S.C. § 1349. Medicare is a “health care
benefit program” of the United States, as defined in 18 U.S.C. § 24(b).

Defendant is a licensed physical therapist. Defendant worked at
Anointed Care Services LLC (“Anointed”). Anointed was a home
health care agency that billed Medicare for services, including skilled
nursing and physical therapy, purportedly provided to homebound
Medicare beneficiaries. Medicare pays for home health services only
if the services are medically necessary, actually provided, and not
procured through the payment of kickbacks or bribes.

While working at Anointed, Defendant and others agreed to pay, and
paid, Medicare beneficiaries in exchange for their signatures on
documents, including blank home health visit notes, that enabled
Anointed to bill Medicare Defendant and others agreed to fabricate,
and fabricated, medical records, including pre-signed physical therapy
visit notes, to show that services were medically necessary and
provided to Medicare beneficiaries. In fact, the services documented
on the visit notes were procured through the payment of illegal
kickbacks and bribes, were medically unnecessary, and were not
provided.

Defendant and his co-conspirators agreed to, and did, submit and
cause the submission of claims to Medicare for services that were
procured through the payment of illegal kickbacks and bribes, were
medically unnecessary, and were not provided.

From November 2013 through April 2016, Anointed billed Medicare
approximately $1,702,999, and Medicare paid Anointed
approximately $1,593,804.

The preceding statement is a summary made for the purpose of
providing the Court with a factual basis for Defendant’s guilty plea to
the charge against him. It does not include all of the facts known to
Defendant concerning criminal activity in which he and others
engaged. Defendant makes this statement knowingly and voluntarily
and because he is in fact guilty of the crime charged.
                                  2
ECF No. 11, PageID.34–36. The Rule 11 Plea Agreement noted the parties’

dispute concerning “application of [U.S.S.G.] section 2B1.1(b)(1)” to the

circumstances of this case. Id. at PageID.36 (“The Government’s position is that

section 2B1.1(b)(1)(H) applies (loss is more than $550,000 and less than

$1,500,000), and the Defendant’s position is that section 2B1.1(b)(1)(D) applies

(loss is more than $40,000 and less than $95,000).”). Id. As such, the Government

claimed the Defendant’s guideline range is 37-46 months of imprisonment based

on the loss amount of $806,502. Id., PageID.37. Conversely, Defendant’s position

was that his guideline range was 12-18 months based on the loss amount of

$40,000 and $95,000. Id.

      In the Sentencing Memoranda, the parties reassert their dispute concerning

the correct calculation of loss. On August 25, 2020, the Court began Defendant’s

sentencing hearing on this presented issue. ECF No. 35. At the August 25, 2020

hearing, Timothy Coughlin of UHY Advisors, LLC, a certified public accountant,

provided expert testimony in the field of accounting in support of Defendant’s

position on the proper calculation of loss. The August 25, 2020 hearing was

continued to September 8, 2020. ECF No. 40.

      At the continued September 8, 2020 sentencing hearing, Special Agent

Michael Pemberton from the U.S. Department of Health and Human Services

testified about his investigation of the Anointed conspiracy in support of the
                                        3
Government’s loss amount theory. See ECF No. 41, PageID.597–679. Agent

Pemberton testified that he was the Case Agent assigned to the investigation and

interviewed roughly ten patients who were associated with Defendant.          Id. at

PageID.596, 598, 604.     Counsel for Defendant objected to Agent Pemberton

testifying to the statements made by these patients. Id. at PageID.603. Counsel for

Defendant argued that he had never been provided with any statements from these

patients. Id. The Court overruled counsel’s objection. Id.

      At the conclusion of the hearing, the Court ordered the parties to submit ten-

page supplemental briefing as to the proper calculation of loss in this matter by

September 15, 2020.1 ECF No. 41, PageID.684–85. The Government timely

submitted its brief on September 29, 2020. ECF No. 43. Defendant submitted his

brief on October 1, 2020. ECF No. 44.

      On April 30, 2021, Defendant submitted an Addendum to his

aforementioned brief. ECF No. 46, PageID.717. In his Addendum, Defendant

seeks to exclude Agent Pemberton’s September 13, 2020 testimony from this

Court’s consideration of the proper loss amount.        Id. at PageID.719.      The

Government filed a Response to the Addendum on May 5, 2021. ECF No. 47.

                                 III. LAW & ANALYSIS

    A. Brady v. Maryland (ECF No. 46)

1
 The parties submitted a Stipulation to extend this deadline to September 29, 2020.
ECF No. 42.
                                         4
        In his recently filed Addendum, Defendant argues the Government—through

Agent Pemberton’s impermissible testimony—“attempted to introduce into this

critical stage of the proceedings” evidence concerning Defendant’s role in the

conspiracy—as early as 2013—in violation of Brady v. Maryland, 373 U.S. 83

(1963).     Defendant argues evidence concerning Agent Pemberton’s patient

interviews and their statements were not disclosed at the time he entered his guilty

plea.     Therefore, Defendant argues that the Court should not rely on Agent

Pemberton’s testimony in determining the proper loss amount.

        As an initial matter, the Government denies suppressing any evidence.

Since entry of his guilty plea, the Government has twice offered to make additional

discovery available, regardless of whether the Government relied on it to support

its loss calculation. Defendant’s counsel has only asked to see statements from

patients Porter and Warren, neither of whom were interviewed by Agent

Pemberton. Additionally, the Court notes for the record that it informed Defendant

of his rights and the possible consequences of a guilty plea and verified that he

understood those rights at the August 2018 plea hearing. ECF No. 14, PageID.76-

89.

        The Court also notes that Defendant’s Brady argument is likely foreclosed

by the entry of his guilty plea. See United States v. Wells, 260 F. App’x 902, 903

(6th Cir. Jan. 24, 2008) (citing McCarthy v. United States, 394 U.S. 459, 466
                                         5
(1969)).   However, the Court need not resolve whether Defendant’s Brady

argument is foreclosed by his guilty plea because there is no basis to exclude

Agent Pemberton’s testimony. Here, no Brady evidence is at issue here because

Defendant cannot show the patient interview statements are (1) exculpatory, or (2)

material. See Strickler v. Greene, 527 U.S. 273, 281–82; United States v. Bencs,

28 F.3d 555, 560 (6th Cir. 1994); Kyles v. Whitley, 514 U.S. 4199, 433–34 (1995).

      Defendant has not demonstrated any of the purportedly withheld discovery

would have been favorable to his position that he was only involved in the

Anointed conspiracy from February 2015 to September of 2015. Nor has he

established that had the patient interview statements been produced prior to entry

of his guilty plea, the result of the proceeding would have been different.

      At the time of his plea, Defendant was aware that he admitted to Agent

Pemberton his involvement in the scheme within months of beginning his

employment at Anointed.        He also knew from his interviews with Agent

Pemberton that the Government had collected a large amount of incriminating

evidence of his involvement in the scheme confirming these admissions. This

evidence includes, but is not limited to, co-defendant Liberty Jaramillo’s ledger,

Defendant’s activity logs, bank records, and payroll records.

      For instance, at the September 20, 2017 interview, Defendant admitted Ed

Hunt was his patient and that he paid Hunt kickbacks. ECF No. 33-4, PageID.267.


                                          6
Agent Pemberton’s records, which were shown to Defendant during the interview,

confirm that this occurred as early as July of 2014. ECF No. 33-2, PageID.254.

      Agent Pemberton also testified that another patient associated with

Defendant was Ernest Terry, who worked as a driver for Anointed. ECF No. 41,

PageID.624–25.    He further testified that Terry would drive other Anointed

patients to and from appointments. Id. Agent Pemberton explained that Terry’s

case was interesting because he was obviously able bodied as an employee driver

at Anointed. Id. Yet, Defendant knew Medicare was being billed for his purported

physical therapy services for Terry. Defendant also knew Terry was ineligible

because he was not homebound. Id.

      Agent Pemberton’s records confirm Defendant’s admissions that his

treatment of Terry began as early as March of 2014. ECF No. 33, PageID.253.

His records also contain copies of checks drawn from Anointed’s bank account to

Defendant. The checks show Defendant received compensation in the form of

kickbacks, referred to by the conspirators as “marketing or mktg.” ECF No. 33-13,

PageID.391.

      Thus, Defendant cannot show he would have insisted on proceeding to trial

when he had knowledge of this additional evidence against him. For all of these

reasons, Defendant’s eleventh hour Brady argument is without merit. The Court




                                        7
will therefore consider Agent Pemberton’s testimony in determining the proper

loss amount.

   B. Calculation of Loss (ECF No. 44)

      As indicated above, the parties disagree on the amount of loss attributable to

Defendant pursuant to U.S.S.G. § 2B1.1(b). Section 2B1.1 of the Sentencing

Guidelines requires a sentencing court to increase a defendant’s offense level based

on the amount of monetary loss attributable to his crimes. Loss is typically “the

greater of actual loss or intended loss.” U.S.S.G. § 2B1.1 cmt. n.3(A); see also

United States v. Healy, 553 F. App’x 560, 565 (6th Cir. 2014). “Actual loss” is

“the reasonably foreseeable pecuniary harm that resulted from the offense."

U.S.S.G. § 2B1.1 cmt. n.3(A). “Intended loss” is defined, in relevant part, as “the

pecuniary harm that was intended to result from the offense.” Id.

      To reiterate, the Rule 11 Plea Agreement reads, in part:

      The Government’s position is that section 2B1.1(b)(1)(H) applies
      (loss is more than $550,000 and less than $1,500,000), and the
      Defendant’s position is that section 2B1.1(b)(1)(D) applies (loss is
      more than $40,000 and less than $95,000).

                                      ****

      The Government recommends that the Defendant’s guideline range is
      37-46 months of imprisonment … This is based on a loss amount of
      $806,502, which is the total amount that Anointed billed Medicare for
      home health services purportedly provided to Medicare beneficiaries
      for whom Defendant was the assigned physical therapist. This
      includes beneficiaries who were paid to sign blank visit notes, who
      were recruited through the payment of kickbacks and bribes, who did
                                         8
      not need health home services, and who never received the home
      health services billed to Medicare. The Defendant recommends that
      the Court determine his guideline range to be 12-18 months, based on
      a loss amount between $40,000 and $95,000.

                                         ****

      Neither party may take a position concerning the applicable guideline
      range that is different than any position of that party as reflected in
      this agreement and in the attached worksheets, except as necessary to
      the Court’s determination regarding subsections (a) and (b), above.

ECF No. 11, PageID.36–38.         Despite asserting in the aforementioned Plea

Agreement that the appropriate measure of loss is between $40,000 and $95,000,

and that the agreement specifies that neither party may take a position other than

those outlined, Defendant argues in his Sentencing Memorandum that the loss

amount is less than $10,000.       ECF No. 29, PageID.192.       The Government

maintains in its recent Memorandum Regarding Calculation of Loss that the proper

calculation of loss in this matter is $806,502.       ECF No. 43, PageID.693.

According to the Government, this amount is equal to the full extent of loss

intended by the Anointed conspiracy to which Defendant was a party. For the

reasons that follow, the Court agrees.

      A district court must “make particularized findings with respect to both the

scope of the defendant’s agreement [to engage in jointly undertaken criminal

activity] and the foreseeability of his co-conspirators’ conduct before holding the

defendant accountable for that conduct.” United States v. Donadeo, 910 F.3d 886,


                                          9
899 (6th Cir. 2018) (citation omitted) (alterations and emphasis in original); see

also United States v. Martinez-Lopez, 747 F. App’x 326, 334 (6th Cir. 2018). As

to the scope of Defendant’s involvement in the instant conspiracy, Defendant has

admitted that between November 2013 and continuing through in or around April

2016 that he “willfully conspired with others to commit health care fraud, in

violation of 18 U.S.C. § 1349.”2 ECF No. 11, PageID.34. The Sixth Circuit has

found that the “scope” requirement is satisfied by a finding that the matter “was a

jointly undertaken criminal activity” and on the fact that a defendant “has pleaded

guilty to a conspiracy count.” United States v. Labib, 38 F. App’x 257, 261 (6th

Cir. 2002). The Government helpfully summarizes Defendant’s admissions to

federal agents during the course of the investigation in its Sentencing


2
  Defendant argues in his Sentencing Memorandum and in his recent Memorandum
that he was alternatively a member of the conspiracy between February and
September 2015. See ECF No. 44, PageID.704 (“Mr. Denis identified that he
participated within the phantom visits in 2015 from mid-February through mid-
September.”). As the Government points out in its present Memorandum,
Defendant admitted during a formal proffer to have joined the conspiracy within
“weeks or months” of his employment at Anointed in November 2013. ECF No.
33-11, PageID.381. Moreover, as previously discussed in section III.A, supra,
Anointed documents demonstrate that Defendant engaged in the kickback portion
of the conspiracy prior to February 2015. ECF No. 33-14, PageID.393 (showing
January 13, 2015 $120 cash expense “C/O CD,” which demonstrates kickbacks
delivered by Defendant to five patients); ECF No. 33-13, PageID.391 (providing a
September 17, 2014 paycheck made out to Defendant from co-defendant Liberty
Jaramillo evidencing payment to Defendant for kickbacks); see also ECF No. 41,
PageID.620 (Agent Pemberton explaining that the earliest evidence of kickbacks
paid by Defendant occurred on October 10, 2014 to patients Ashby and Willie
Clark).
                                        10
Memorandum. See ECF No. 33, PageID.236–37. As discussed above, Defendant

first participated in an interview in September 2017, where he admitted to

falsifying visit notes, including “stacks of pre-signed visit notes,” at the direction

of his co-conspirators, and estimated that he had been working with them since

“the beginning of 2014.” ECF No. 33-4, PageID.266. He then participated in a

second interview, where he stated he began falsifying physical therapy visit notes

within weeks or months of his employment with Anointed. ECF No. 33-11,

PageID.381.

      As to the foreseeability of Defendant’s co-conspirator’s conduct, the

Government argues that it was foreseeable to Defendant that his co-conspirators

“would also be falsifying visit notes for other services, providing other kickbacks,

and continuing to bill Medicare for the medically unnecessary or non-existent

services ‘provided’ to his patients.”         ECF No. 43, PageID.697.          In its

Memorandum Regarding Calculation Loss, the Government sets forth how

Defendant could be in a position to foresee the intended loss of $806,502. As cited

above, Defendant admitted in his two interviews with federal agents that his

patients were not homebound (and therefore ineligible for home health care). ECF

Nos. 33-4, 33-11.     In these same interviews, Defendant admitted to paying

kickbacks to his patients in exchange for their participation in the scheme. Id.

Indeed, as pointed out in footnote 1, the Government provided a copy of a check


                                         11
made out from the Anointed bank account to Defendant to demonstrate such

kickbacks paid through him on or by September 17, 2014.            ECF No. 33-13.

Moreover, as explained supra, Defendant admitted to falsifying “stacks” of pre-

signed visit notes soon after his employment with Anointed commenced. ECF No.

33-4, PageID.266.

      As the Government points out in its present Memorandum, the Eleventh

Circuit rejected a defendant’s similar argument that his loss amount should be

“limited to the billings for only his individual patients and his personal actions.”

United States v. Moran, 778 F.3d 942, 975 (11th Cir. 2015). There, the court held

that the defendant “knew or should have known that most, if not all, of the patients

… were ineligible for [services].” Id. The court emphasized that the case involved

a jointly undertaken criminal activity, as is the case here. The Sixth Circuit

similarly determined that the foreseeability factor was met where the defendant

“knew what was happening and chose to join in the scheme anyway.” United

States v. Donadeo, 910 F.3d 886, 900–01 (6th Cir. 2018) (concluding that $2.6

million of loss of the entire $3.3 million of loss was attributable to the defendant

in light of his jointly undertaken criminal activity between 2009 to 2011).

      Upon review of the parties’ presented arguments, the Court finds that

Defendant knew or could have reasonably foreseen that Anointed would bill and

be paid by Medicare for the supposed services rendered as part of his participation


                                         12
in the charged conspiracy. Accordingly, the Court finds that Defendant was in a

position to foresee the intended loss of $806,502 as set forth in Exhibit A of the

Government’s Sentencing Memorandum. See ECF No. 33-2 (listing $806,502.26

as the amount Anointed billed to Medicare).

      Additionally, the Court finds that Defendant’s argument that there were

legitimate services rendered to his patients, see ECF No. 44, PageID.708; see also

ECF No. 29-5, PageID.216, is without merit. Under the Guidelines and Sixth

Circuit precedent, the total amount that Medicare paid to Anointed is considered

the loss amount unless Defendant can prove the “specific value” by which the loss

amount should have been reduced. United States v. Mahmud, 541 F. App’x 630,

636 (6th Cir. 2013) (citation omitted); United States v. Lovett, 764 F. App’x 450,

460 (6th Cir. 2019).      Here, Defendant only offered his expert’s reading of

Anointed’s documents during the hearings in August and September 2020.

Defendant attached his expert Timothy Caughlin’s report to his Sentencing

Memorandum, ECF No. 29-5, where Caughlin provides two skeletal tables of

alleged “legitimate physical therapy visits” between 2013 and 2016. According to

Caughlin, Defendant received $19,535 for legitimate physical therapy visits in

2015 and $5,855 for phantom visits. 3 ECF No. 29-5, PageID.216.


3
  In its Sentencing Memorandum, the Government responds to Defendant’s attempt
to meet his burden by asserting that Defendant “merely pointed out a small subset
of claims that are part of the fraud (bills for services that were never rendered) and
                                         13
      Upon review of the submitted evidence and provided testimony, the Court

finds the Defendant has failed to meet his burden to prove a specific amount by

which the Government’s reasonable proffered loss calculation, $806,502, should

be reduced. By comparison, the defense counsel in Mehmood, see supra, obtained

testimony from multiple therapists, nurses, and counselors regarding the legitimate

medical services rendered to the home-bound patients. 742 F. App’x at 941.

      Defendant’s claim that his involvement in the conspiracy was only from

February 2015 to September of 2015 is also without merit. Caughlin’s opinion is

based on Defendant’s assertion that he marked “e” on his records to signify

payments that were not for legitimate medical services.        Caughlin concludes

Defendant’s failure to mark “e” on some of his records, evidences those services

and corresponding payments were for legitimate purposes. Caughlin’s testimony

and findings in this regard are simply not supported by the record evidence.

      In conclusion, the Summary of Denis Beneficiary Billings, Defendant’s

admissions to Agent Pemberton in 2017, Defendant’s activity logs, Anointed’s

payroll and bank records, and co-defendant Liberty Jaramillo’s ledger, attached as

exhibits A, C, K through M to the Government’s sentencing memorandum, as well

as Agent Pemberton’s September 8, 2020 testimony, demonstrate the intended loss

making no specific argument as to the remaining bills, whether they be tainted by
kickbacks, whether those patients were eligible for home health care, or what the
specific value of any such claims would be such that they could be subtracted from
the total.” ECF No. 33, PageID.239.
                                         14
of $806,502 is the proper loss calculation amount. This is the amount Anointed

billed to Medicare during the period of which Defendant participated in the

presently charged conspiracy. Accordingly, the Court concludes that Defendant is

within the $550,000-$1,500,000 range in U.S.S.G. § 2B1.1(b)(1)(H).              This

intended loss amount results in a +14 to Defendant’s base offense level 6.

   C. Restitution

      As a final matter, the Government requests that the Court order Defendant to

pay restitution in the amount of $806,502, jointly and severally with his co-

conspirators. ECF No. 33, PageID.226. Curiously, the Government does not

provide a separate section in its Sentencing Memorandum addressing its request

for restitution.    By comparison, the Government argued a need to provide

restitution to the victim of the offense as to other co-defendants in this case. More

importantly, however, the Government in the other cases (e.g. United States v.

Liberty Jaramillo and United States v. Editha Manzano) argued for the defendants

to be ordered to pay restitution as to the actual losses for their offenses.

Comparatively, the Government here is requesting restitution as to the amount

Anointed billed to Medicare (the intended loss)—$806,502—rather than the

amount Medicare paid to Anointed (the actual loss)—$725,716. ECF No. 33-2,

PageID.259.

      A district court “must base its order of restitution on actual losses.” United


                                         15
States v. Riddell, 328 F. App’x 328, 329 (6th Cir. 2009) (citation omitted); see also

United States v. Razalan, 725 F. Supp. 2d 636, 641 (E.D. Mich. 2010) (“Under the

Sentencing Guidelines restitution is limited to the government’s actual loss…”).

Indeed, the Sixth Circuit has explained that “[u]nlike the loss calculation under

U.S.S.G. § 2B1.1, which can be based on intended loss, the restitution calculation

can only be based on actual loss.” United States v. Healy, 553 F. App’x 560, 567

(6th Cir. 2014) (citing United States v. Simpson, 538 F.3d 459, 465–66 (6th Cir.

2008)). The district court determines the amount of restitution by a preponderance

of the evidence, and the Government has the burden of establishing the amount of

loss. 18 U.S.C. § 3664(e).

      Here, Medicare paid Anointed $725,716 despite being billed an amount of

$806,502. Notably, the PSR makes the distinction between the intended loss of

$806,502 and the actual loss of $725,716, which Medicare paid to Anointed for

home health services allegedly provided to beneficiaries for whom Defendant was

the assigned physical therapist. PSR ¶ 16. The PSR accordingly denotes that the

victim of this offense, the U.S. Department of Health and Human Services,

suffered a loss of $725,716.81. PSR ¶ 18.

      In light of the Sentencing Guideline’s directive that restitution be limited to

the Government’s actual loss, as well as the Court’s prior orders regarding

restitution as to Defendant’s co-defendants, the Court orders Defendant to pay


                                         16
restitution in the amount of $725,716, rather than the Government’s suggested

amount of intended loss of $806,502.

                                  IV. CONCLUSION

      Accordingly, for the reasons articulated above, it is ORDERED that the

proper calculation of loss in this matter is the intended loss of $806,502.

      IT IS FURTHER ORDERED that Defendant pay restitution in the amount

of $725,716.

      IT IS SO ORDERED.

Dated:         May 24, 2021

                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge


                           CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                May 24, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                          17
